In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-21-00293-CR


                                JAMES DORA, JR., APPELLANT

                                               V.

                             THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 137th District Court
                                   Lubbock County, Texas
       Trial Court No. 2019-417,316, Honorable John J. "Trey" McClendon III, Presiding

                                       October 14, 2022
                      ORDER OF ABATEMENT AND REMAND
                        Before QUINN, C.J, and PARKER and DOSS, JJ.


      Appellant James Dora, Jr. appeals his conviction for aggravated robbery 1 and

sentence to forty-five years’ confinement. The appellate record has been filed and

Appellant’s brief was due October 5, 2022. Now pending before this Court is the motion

of Appellant’s appointed counsel, Lane A Haygood, requesting that we permit him to

withdraw from representation prior to filing Appellant’s brief and remand the cause to the


      1   See TEX. PENAL CODE ANN. § 29.03.
trial court to determine whether new counsel should be appointed.        In the motion,

Haygood states that Appellant is “dissatisfied with appointed counsel’s representation”

and that “[c]ommunication between counsel and client has broken down to the point that

it frustrates the ends of representation.”

       Because the trial court has responsibility for appointing counsel to represent

indigent defendants in criminal cases as well as the authority to relieve or replace

appointed counsel, we abate the appeal and remand the cause to the trial court to rule

on counsel’s motion to withdraw.       See TEX. CODE CRIM. PROC. ANN. arts. 1.051(d),

26.04(j)(2); Enriquez v. State, 999 S.W.2d 906, 907–08 (Tex. App.—Waco 1999, order).

Upon remand, the trial court shall determine (1) whether Appellant still desires to

prosecute the appeal; (2) whether to grant Appellant’s counsel’s motion to withdraw; and

(3) if the motion to withdraw is granted, whether Appellant is indigent and entitled to

appointment of new counsel. See TEX. CODE CRIM PROC. ANN. arts. 1.051(d), 26.04(j)(2);

TEX. R. APP. P. 25.2(g). If the trial court grants the motion to withdraw and appoints

Appellant new counsel; the name, address, email address, phone number, and State Bar

number of any newly-appointed counsel shall be included in the Court’s findings. The

trial court may also enter such orders necessary to address the aforementioned

questions.   The trial court’s findings and any orders issued shall be included in a

supplemental clerk’s record to be filed with this Court by November 14, 2022.

       It is so ordered.

                                                      Per Curiam




                                             2